Citation Nr: 0942315	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-33 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
respiratory disorder.

2.  Entitlement to service connection for residuals of an 
injury to the ring and middle fingers of the right hand 
(originally considered as residuals of an injury to the ring 
and little fingers of the right hand).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  By that rating action, the RO denied the service 
connection claims on appeal.  The Veteran timely appealed the 
May 2005 rating action to the Board.  

In March 2006, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing at the Reno, Nevada RO 
(i.e., Travel Board (TB) hearing).  A transcript of that 
hearing is of record and associated with the claims folder. 

In November 2007, the Board remanded the claims for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed October 1978 rating decision, the RO 
denied the Veteran's claim for service connection for a 
pulmonary disorder (originally characterized as pneumonia 
with chronic bronchitis, and chronic obstructive pulmonary 
disease).  The RO provided notice of this action, but the 
Veteran did not initiate an appeal by filing a timely notice 
of disagreement.
2.  In a March 2001 decision, the Board determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for a 
pulmonary disorder (characterized as pneumonia with chronic 
bronchitis, and chronic obstructive pulmonary disease).  

3.  The evidence added to the record since the March 2001 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a pulmonary disorder, and does not raise a reasonable 
possibility of substantiating the claim.

4.  Residuals of an injury to the ring and middle fingers of 
the right hand, diagnosed as probable Guyon's canal 
entrapment, was first diagnosed many years after service 
discharge and has not been linked by competent medical 
evidence to service. 


CONCLUSIONS OF LAW

1.  The March 2001 decision denying service connection for a 
pulmonary disorder (originally characterized as pneumonia 
with chronic bronchitis, and chronic obstructive pulmonary 
disease), is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  New and material evidence has not been received to reopen 
a previously denied claim for service connection for a 
pulmonary disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The criteria to establish service connection for 
residuals of an injury to the ring and middle fingers of the 
right hand, currently diagnosed as probable Guyon's canal 
entrapment, have not been met; nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claim decided 
in the decision below, VA provided the Veteran with notice as 
required by Kent in a January 2008 post-adjudication letter.  
The January 2008 letter informed the Veteran that he needed 
to show new and material evidence to reopen his previously 
denied claim for service connection for a pulmonary disorder.  
The letter also informed him of the criteria necessary to 
prevail on his claim for service connection for residuals of 
an injury to the ring and middle fingers of the right hand.  
The January 2008 letter generally notified of the types of 
evidence VA would assist him in obtaining, and the letter 
advised that he should send information or evidence relevant 
to the claims to VA.  In addition, the RO provided notice of 
the law and governing regulations, notice of the reasons for 
the determination made regarding the claims on appeal, and 
also informed the Veteran of the cumulative evidence 
previously provided to VA, or obtained by VA on his behalf.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include:  Veteran status, existence of a disability, 
connection between the Veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, via a March 2006 letter, VA 
informed the Veteran of the Dingess elements.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, while complete VCAA notice as to the 
previously denied claim for service connection for a 
pulmonary disorder and entitlement to service connection for 
residuals of an injury to the ring and middle fingers of the 
right hand, was not provided until after the adjudication of 
the claims in March 2005, the case was readjudicated 
thereafter in subsequent supplemental statements of the case.  
Thus, there is no prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist the Veteran with his new and 
material and service connection claims on appeal, the Board 
notes that portions of the Veteran's original claims file are 
not available, and that many documents contained therein are 
missing, such as his service treatment records.  However, 
wherever possible, copies of the March 2001 Board decision 
and documents submitted by the Veteran were associated with 
the current "rebuilt" claims file.  

Where the claimant's service treatment records are 
unavailable through no fault of the Veteran, VA has a 
heightened duty to assist the claimant in the development of 
his claim.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This heightened duty to assist includes the obligation to 
search for alternative medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
assist the claimant, and evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant. 
Russo v. Brown, 9 Vet. App. 46, 51 (1996); Dixon v. 
Derwinski, 3 Vet. App.  261, 263-264 (1992); see also 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding 
claim to the Board to address VA's duty to "exercise greater 
diligence in assisting the appellant with the development of 
evidence in support of his claim where medical records were 
lost while in VA custody." 

As to assistance, during the March 2006 hearing, the Veteran 
and undersigned engaged in a lengthy colloquy as to whether 
there was any outstanding evidence not submitted by the 
veteran that would substantiate the claim, including any 
evidence that could be garnered from family members, friends, 
prior employers, service colleagues, and such records as 
could have been obtained from other sources, including any 
Naval Reserve services. While the Veteran reported that he 
served no additional time in the active Naval Reserve, he was 
afforded an additional period of time in which to submit such 
evidence, but he has not done so.  See Stuckey v. West, 13 
Vet. App. 163 (1999); Constantino v. West, 12 Vet. App. 517 
(1999) ((Relative to the regulatory duty of hearing officers 
under 38 C.F.R. § 3.103(c)(2), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.)).    

The Board likewise notes that the claims file contains a copy 
of a March 2001 Board decision relevant to the new and 
material issue on appeal.  In that decision, references are 
made to the Veteran's service treatment records, as well as 
reports of VA and private post-service treatment and 
examination reports, and statements of the Veteran's sister, 
which are not contained in the re-built claims file.  
Recently, in January 2008, and pursuant to the Board's 
November 2007 remand directives, the VA Medical Center (VAMC)  
in San Jose, California indicated that it did not have any 
treatment records pertaining to the Veteran, to include those 
from the Livermore, California VAMC.  The RO also contacted 
the Veteran's representative, then of record at the time of 
the March 2001 Board decision, and requested any copies of 
records in its file pertaining to the appeal.  However, the 
representative also reported that it had no such records on 
file.  

While the Veteran has not been provided a VA examination in 
conjunction with his new and material evidence claim, VA does 
not have a duty to provide a medical examination or obtain a 
medical opinion until a claim is reopened. VA's duty to 
assist has not attached and there is no basis upon which to 
direct a medical examination. 38 U.S.C.A §  5103A(d),(g); 38 
C.F.R. § 3.159(c)(1); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)    

While the Veteran was not afforded a VA examination in 
conjunction with his claim for service connection for 
residuals of an injury to the ring and middle fingers of the 
right hand, in this circumstance, there is no duty on the 
part of VA to provide a medical examination.  Here, as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his period of military service and the 
current right hand disorder, if shown.  The Veteran has not 
done so and no evidence demonstrating such a relationship has 
otherwise been obtained. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of this appeal in the 
decision below.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

II.  Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person. "38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).


Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002) ; 38 C.F.R. §§ 3.307, 3.309 (2009).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


III.  Analyses

1.  New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for 
service connection for a pulmonary disorder that was last 
denied by the Board in a March 2001 decision.  He contends 
that his current pulmonary disorder, variously diagnosed as 
bronchitis, asthma and pneumonia, had its onset during 
military service.  

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material 
evidence has not been submitted, and the petition to reopen 
the claim will be denied.  



The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's previously 
denied claim for service connection for a pulmonary disorder 
is the evidence that has been added to the record since an 
unappealed and final March 2001 Board decision.

In the March 2001 decision, the Board declined to reopen the 
Veteran's previously denied claim for service connection for 
a pulmonary disorder.  That decision is final based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104(c); see also 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

In denying the Veteran's petition to reopen his previously 
denied claim for service connection for a pulmonary disorder 
in March 2001, the Board determined that while some of the 
evidence received since the claim was new, it was not 
material because it did not show that the Veteran's pulmonary 
disorder had its onset during military service or was 
etiologically related to.  (See copy of March 2001 Board 
decision, submitted by the Veteran and received by VA in 
February 2008).  

Therefore, in order to reopen the previously denied claim for 
service connection for a pulmonary disorder, there would have 
to be competent evidence showing that this disability had its 
onset during military service or was etiologically related 
to.  

According to a copy of the March 2001 Board decision, 
evidence that was of record at that time included the 
Veteran's service treatment records (STRs).  These records 
showed that upon entry into service, the Veteran's lungs and 
chest were evaluated as "normal."  In May 1956, the Veteran 
was seen for a chilly sensation, fever, malaise, cough and 
sore throat.  A physical evaluation was positive for a fever, 
moderate pharyngitis, post-nasal drip, and inspiratory and 
expiratroy wheezes in the posterior chest.  Chest x-rays 
revealed increased bronchial markings.  The assessment was 
acute bronchitis, organism unknown.  A June 1956 separation 
examination report revealed that the Veteran's lungs and 
chest were described as "normal."  Chest x-rays were 
negative.  

Also of record at the time of the Board's March 2001 decision 
were private and VA medical records, dating from March 1963 
to August 1978.  These records show that in March 1963, the 
Veteran was seen at a private facility for "respiratory 
problems."  From July to August 1978, the Veteran was 
hospitalized at a VA facility with complaints of chest pain 
during the previous month.  It was noted that he had had the 
flu at the time of the chest discomfort.  A history of 
cigarette smoking and pneumonia in 1954 were also reported.  

Also of record at the time of the Board's March 2001 rating 
action was a January 2000 RO hearing transcript.  During the 
January 2000 hearing, the Veteran testified that he had 
received treatment for his pulmonary problems at a private 
facility in late 1957 or early 1958, and that the records had 
already been associated with the claims file.  The Veteran 
also reported that he had received treatment from several VA 
facilities for his respiratory problems.  He maintained that 
his pulmonary disorder had been an ongoing problem since 
military service.  (See March 2001 Board decision, page (pg.) 
5).

Finally, a February 2000 statement, prepared and submitted by 
the Veteran's sister, was of record in March 2001.  In her 
statement to VA, she recalled that the Veteran had had a 
severe, ongoing bronchial problem, which included heavy 
breathing, wheezing, and occasional high fevers, shortly 
after he had been discharged from service.  She indicated 
that the Veteran often sought medical attention [for his 
respiratory problems] at a private medical facility.  (See 
March 2001 Board decision, pg. 5).  

In August 2004, VA received the Veteran's petition to reopen 
his previously denied claim for service connection for a 
pulmonary disorder.  (See VA Form, 21-4138, Statement in 
Support of Claim, received by VA in August 2004). 

New and material evidence has not been received to reopen the 
Veteran's previously denied claim for a pulmonary disorder.  
Evidence received after the final March 2001 Board decision 
consists, in part, of VA and private treatment reports, 
dating from 1980 to 2009, reflecting that the Veteran had 
continued to seek treatment for his pulmonary disorder.  
These reports are new evidence as they were not of record at 
the time of the final March 2001 Board action, but they are 
not material.  These reports only demonstrate facts that were 
previously before the Board in March 2001, namely, that the 
Veteran has continued to seek treatment for his pulmonary 
disorder since service discharge.  These records do not, 
however, address the reasons for the Board's March 2001 
denial, i.e., evidence that the Veteran's pulmonary disorder, 
variously diagnosed as bronchitis, asthma and pneumonia, had 
its onset during military service or is etiologically related 
thereto. 

Also added to the record since the Board's March 2001 rating 
action were numerous statements of the Veteran, as well as 
that of his sister.  These statements essentially reiterate 
previous contentions of record, namely, that makers' 
subjective reports of the Veteran's symptoms since he 
returned from military service. 

In view of the foregoing, the Board finds that the evidence 
submitted since the March 2001 Board decision is not new and 
material.  38 C.F.R. § 3.156(a).  The additional evidence in 
question does not provide an unestablished fact (nexus to 
military service) necessary to substantiate the claim.  As 
none of the newly received evidence is new and material, the 
Veteran's petition to reopen a previously denied claim for 
service connection for a pulmonary disorder must be denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

Given that no physician has opined that the Veteran's 
pulmonary disorder had its onset during service or is 
etiologically related thereto, there is no basis to reopen 
the claim.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (2009); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 




2.  Residuals of an injury to the ring and middle fingers of 
the right hand

As a result of the claims file having been re-built, in its 
November 2007 remand directives, the Board requested that the 
RO clarify as whether the claim for service connection for 
residuals of an injury to the ring and middle fingers of the 
right hand has been previously considered by the RO.  As the 
RO has continued to adjudicate this issue on a de novo basis 
and deny it on the merits, the Board has analyzed this claim 
accordingly in the analysis below.  

The Veteran contends that he currently has residuals of an 
injury to the ring and middle fingers of the right hand as a 
result of a five inch shell falling from a gun onto his right 
hand during military service in 1954.  

As noted, the Veteran's service treatment records are 
unavailable.  In light of the absence of these records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).

However, the unavailability of the Veteran's service 
treatment records does not free him from the requirement that 
he provide evidence that he currently has a disability that 
is causally related to service.  The presumed loss or 
destruction of Government records does not create an "adverse 
presumption" against the Government.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. Nicholson, 19 
Vet. App. 215, 218 (2005); affirmed 455 F.3d 1346 (2006).

Indeed, the record shows that the initial post-service 
evidence of any subjective complaints or clinical findings 
referable to the right hand is a January 2000 VA outpatient 
report.  The absence of any clinical evidence of the claimed 
disability for decades after service constitutes negative 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  When the Veteran presented to the VA 
orthopedic clinic in January 2000, he gave a history of 
having sustained a fracture to his right hand in 1954 after a 
five inch shell fell from a gun and fractured the 4th 
metacarpal of his right hand.  The Veteran stated that at 
that time, his finger was closed, splinted and subsequently 
healed.  After a physical evaluation of the right hand, the 
examining VA clinician determined that the Veteran had 
probable Guyon's canal entrapment per an electromyography 
report.  

A December 2004 VA outpatient report contains the following 
entry under the "SURGICAL HISTORY" section:  "Status post 
fracture of the right 5th metacarpal bone while in service, 
with arthritic pain now."  After a physical evaluation of 
the Veteran in December 2004, his arthritic [right hand] pain 
was not attributed to any clinical right hand disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Overall, none of the above-cited VA treatment records contain 
competent evidence relating the residuals of an injury to the 
right ring and middle fingers, diagnosed as probable Guyon's 
canal entrapment, to his period of military service, to 
include the fracture of the right 5th metacarpal bone as 
alleged by the Veteran.

Accordingly, the preponderance of the evidence of record is 
against finding a competent medical basis upon which to find 
that the Veteran's residuals of an injury to the right ring 
and middle fingers has any objective relationship to his 
period of military service, or that any right hand arthritis 
was manifested to a compensable degree within a year of 
service discharge.  Thus, service connection for residuals of 
an injury to the right ring and middle fingers is denied.  38 
C.F.R. §§ 3.303, 3.307, 3.309.

Although service treatment records are unavailable and VA has 
a heightened duty to assist and consider the benefit of the 
doubt rule, there is not an adverse presumptive against the 
Government in the absence of positive medical evidence 
supporting the claim.  Jandreau, supra.; Cromer, supra.

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current right hand 
disorder and military service by way of September 2004 and 
January 2008 letters from the RO to him, but he has failed to 
do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised in the letters of the need to submit medical evidence 
of a relationship between a current right hand disorder and 
an injury, disease or event in service. 

While the Veteran is clearly of the opinion that he has 
residuals of an injury to the ring and middle fingers of the 
right hand that are related to military service, as a 
layperson, he is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Competent medical evidence is 
required.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Without competent medical evidence linking the Veteran's 
residuals of an injury to the ring and middle fingers of the 
right hand to military service, the claim is denied.


ORDER

As new and material evidence to reopen the previously denied 
claim for service connection for a pulmonary disorder has not 
been received, the appeal is denied. 

Service connection for residuals of an injury to the ring and 
middle fingers of the right hand is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


